                      Case 2:16-cr-00032-JCM-GWF Document 209 Filed 04/25/19 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:16-CR-32 JCM (GWF)
                 8                                            Plaintiff(s),                      ORDER
                 9             v.
               10      EMILE EDWARD BOUARI, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Bouari, case no. 2:16-cr-00032-JCM-
               14      GWF.
               15             On April 23, 2019, the parties filed a stipulation to continue motion deadlines and trial
               16      dates “to a date and time convenient to [the court], but no sooner than ninety (90) days.” (ECF
               17      No. 207). This stipulation is the ninth request for continuance submitted by the parties. See id.
               18             In granting the parties’ previous stipulations to continue trial, the court has, on three
               19      occasions, instructed the parties that no further continuances will be granted absent a showing of
               20      good cause. See (ECF Nos. 158, 168, 184). Nevertheless, the parties’ stipulation contains no more
               21      than a boilerplate list of reasons why counsel is not ready to proceed in this matter, including the
               22      need to conduct further investigation as to “pretrial issues. . .” (ECF No. 207). The court is not
               23      satisfied that the parties have demonstrated good cause for yet another continuance.
               24             However, the court will grant the stipulation in order to adjust a scheduling conflict on the
               25      court’s docket. The parties are advised that no further extensions of time will be granted in this
               26      matter. The additional time requested by the stipulation is excludable in computing the time within
               27      which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States
               28      Code, Section 3161(h)(7)(A).

James C. Mahan
U.S. District Judge
                      Case 2:16-cr-00032-JCM-GWF Document 209 Filed 04/25/19 Page 2 of 2



                1                Accordingly,
                2                IT IS ORDERED THAT the parties’ stipulation to continue motion deadlines and trial
                3      dates (ECF No. 207) be, and the same hereby is, GRANTED.
                4                IT IS FURTHER ORDERED THAT the jury trial in case no. 2:16-cr-00032-JCM-GWF,
                5      USA v. Bouari et al, currently scheduled for Monday, May 6, 2019, at 9:00 a.m. be vacated and
                6      continued to August 12, 2019 at 9:00 a.m.
                7                IT IS FURTHER ORDERED THAT the parties shall appear for calendar call on
                8      Wednesday August 7, 2019 at 1:30 p.m.
                9                IT IS FURTHER ORDERED THAT no further extension of time will be granted in this
              10       matter.
              11                 IT IS SO ORDERED.
              12                 DATED April 25, 2019.
              13                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
